Hamilton County, No. C-910545. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. Counsel for amici curiae 9 to 5 et al. have filed a motion for leave to submit additional authorities containing citations to and discussion of additional authorities. In that S.CtPrac.R. IX(8) provides that, unless ordered by this court, additional briefs or other materials relating to the merits of a case shall not be tendered for filing after oral argument,
IT IS ORDERED by the court, sua sponte, that the motion for leave to submit additional authorities be, and hereby is, stricken, effective July 28, 1994.